Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “…it is envisioned that the fuel cell is operates at temperatures…” (P20). 
Appropriate correction is required.
The disclosure is objected to in light of claim 3 because the claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (37 CFR 1.75(d)(1))
Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. MPEP 2173.03
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06
See 112 rejection of claim 3 below for further explanation. 
Claim Objection
Claim 1 recites “a catalyst, wherein the catalyst comprises a mixture of NiO, YSZ, BaCO3, CuO, ZnO, Fe2O3, and Cr2O3”. However, based on the disclosure, the catalyst comprises these components prior to use in the fuel cell and must be heated, which will inherently form a catalyst composition different from that claimed.  While chemical compounds may be claimed by a name that adequately describes the material to one skilled in the art, the disclosure is drawn to these materials being annealed (claim 10) and thus this process is necessary to read on the invention of claim 1. A compound may also be claimed in terms of the process by which it is made without raising an issue of indefiniteness. A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. MPEP 2173
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the anode" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution “the anode” will be interpreted as “the Ni-based anode”. 
Claim 3 recites the limitation “wherein the catalyst is layered onto the anode subjacent the anode and superjacent an electrolyte”. It is unclear how this limitation is meant to be interpreted and the disclosure provides no further understanding. 
It is unclear from the claim if the catalyst layer is only between the electrode and electrolyte, if it is on the anode and below the anode and above the electrolyte in three separate layers, if when it is on the electrolyte (superjacent) this means it would be in contact with the cathode, or if each is meant to be interpreted as an alternative location the catalyst can be positioned. In light of Fig. 4 it is further unclear what is meant by superjacent and subjacent with regards to how or where the catalyst is being formed. 
The disclosure appears to show that an anode with an electrolyte on a first side and a reforming catalyst on the second side. There is nothing in the disclosure that teaches if the recited claim limitation means the catalyst layer is between the electrode and electrolyte, how the catalyst can be placed in direct contact with the electrolyte, if an additional layer is needed between the layer and electrolyte, if each location is an alternative location or the catalyst layer is in all three locations, etc. 
A claim may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished).
No claim may be read apart from and independent of the supporting disclosure on which it is based, the claim appears to be internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. MPEP 2173.03
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06 II
Claims 4-9 recite “about” but the term “about" is not defined in the instant specification such that the skilled artisan would understand the scope of the claim (e.g. to avoid infringing upon Applicant’s invention). Therefore, the claim is indefinite.
Claim 10 recites the limitation "during the formation of the catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakon et al. (US 2004/0242413) in view of Liu et al. (US 2015/0099061) and Swartzlander et al. (US 2007/0176332).
Regarding claim 1, Sakon teaches a fuel cell (P5.65) comprising: 
	a Ni-based anode (P121.133); and 
a catalyst comprising ceramic composition including Ba, Fe, Y, Sr, Cu, Ni, Zn, and O (P24-25. 50-59.65-66.74.84.127) where the raw materials for the catalyst include a mixture of NiO, YSZ (Y2O3 mixed and heated with zirconia thus inherently forming YSZ) , BaCO3, CuO, ZnO, Fe2O3, and Cr2O3 (P68.84.89-90). 
While Sakon does not expressly teach or show an example using the components in a fuel cell, Sakon teaches the composition can be applied to all and any chemical reaction apparatus and the taught invention is particularly useful for incorporation in fuel cell technology creating a compact, inexpensive and improved performance reactor (P5-6.66.192-193).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a fuel cell incorporating the Ni-based anode and catalyst (P127.133) of Sakon in light of the components ability to improve a reactor. 
While Sakon is silent in teaching the fuel cell is operated at temperatures greater than 600oC; Liu, in a similar field of endeavor, teaches anodes, catalyst materials, and a plurality of layers used in fuel cells (P25). Liu teaches that typical fuel cells using such ceramics operate at a temperature ranging from 500oC to 1,000oC (P7-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the components of Sakon in a fuel cell that operates at a temperature greater than 600oC, or ranging from 500oC to 1,000oC as taught by Liu as it a known operating range for a fuel cell using oxides and ceramics and Sakon teaches the beneficial improvements to any and all reactors using such components. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143 I A
	"The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g))”. 
	Additionally, as evidenced by Swartzlander, YSZ can be made in multiple ways including by combining yttria (Y2O3), zirconia (ZrO2) and a metal oxide at a temperature of less than 1500oC for about 5 hours or less (P8-12), thus the YSZ precursor is equivalent to a combination of yttria and zirconia. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."
Regarding claim 2, modified Sakon teaches the catalyst ceramic composition/oxide ion mixed conductor can be incorporated as a catalyst, a porous substrate, as a composite material etc. (P57-59.65) and incorporated into the anodic side reaction or catalyst layer (anode) to promote the reaction (P74.79-87.192). Sakon teaches also using a Ni-based anode or catalyst material where Ni is the main component of the multi-layer (Ni-based) anode incorporating a mixed composite oxide material (P113-114. 127.133-137). One of ordinary skill in the art would recognize based on the teachings of Sakon, that incorporating the recited catalyst material into the porous layer or porous support layer of the NiO-based anode to further improve performance. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
	Regarding claim 4, modified Sakon in view of Liu teaches the fuel cell is operated at a temperature lower than 750oC, or ranging from 500oC to 1,000oC (P7-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
	Regarding claim 5, modified Sakon is silent in teaching BaCO3 in the catalyst ranges from 1%-5%; however, teaches Ba is a result effective variable and the amount used is dependent on the other components. Ba is preferably higher, because at a lower amount it is unstable and will form another phase (P52-53). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an amount of BaCO3 that forms the composite of modified Sakon, such that it falls in a range of 1% to 5%, while finding an amount that maintains stability with respect to the other components.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
	Regarding claim 6, modified Sakon is silent in teaching CuO in the catalyst ranges from 1%-5%; however, teaches the amount of Cu is a result effective variable where too much can lead to a different phase or decrease in oxygen permeation (P55).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an amount of CuO that forms the composite of modified Sakon, such that it falls in a range of 1% to 5%, while finding an amount that optimizes oxygen permeation and maintains stability. (Note MPEP citations included with rejection of claim 5).
	Regarding claim 7, modified Sakon is silent in teaching ZnO in the catalyst ranges from 1%-5%; however, teaches the amount of Zn is a result effective variable where too much can lead to a different phase or decrease in oxygen permeation (P55). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an amount of ZnO that forms the composite of modified Sakon, such that it falls in a range of 1% to 5%, while finding an amount that optimizes oxygen permeation and maintains stability. (Note MPEP citations included with rejection of claim 5).
	Regarding claim 8, modified Sakon is silent in teaching Fe2O3 in the catalyst ranges from 3%-5%; however, teaches the amount of Fe is a result effective variable where the amount of Fe leads to a higher oxygen permeation rate (P55). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an amount of Fe2O3 that forms the composite of modified Sakon, such that it falls in a range of 3% to 5%, while finding an amount that optimizes oxygen permeation.  (Note MPEP citations included with rejection of claim 5).
	Regarding claim 9, modified Sakon is silent in teaching Cr2CO3 in the catalyst ranges is less than 1%; however, teaches the amount of Cr is a result effective variable where too much can lead to a different phase or decrease in oxygen permeation (P55)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an amount of Cr2CO3 that forms the composite of modified Sakon, such that it falls in a range less than 1% while finding an amount that optimizes oxygen permeation and maintains stability. (Note MPEP citations included with rejection of claim 5).
	Regarding claim 10, modified Sakon teaches the catalyst is annealed at a temperature preferably in a range of 1000 to 1350oC (P61). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729